Citation Nr: 1701053	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  06-33 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire 


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.  He died in November 2003.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

On August 5, 2010, the Appellant testified at a Travel Board hearing at the RO before a Veterans Law Judge.  This judge is no longer employed by the Board, but the Appellant has indicated that she does not want another hearing.

In October 2013, the Board denied this claim.  Thereafter, the Appellant filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Appellant's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision and remand the case, which was granted by the Court that same month.  The basis for the Joint Motion included the Board's failure to ensure compliance with the terms of its earlier remand.  Specifically, the parties noted that in an earlier January 2011 remand action, the Board had instructed the agency of original jurisdiction (AOJ) to seek to determine whether descriptive test reports concerning any radiological, chemical, and/or biological testing done from March 1951 to March 1953 would aid in substantiating the Appellant's claim and to attempt to obtain any such relevant test reports from the appropriate source.  The parties pointed out that in an October 2011 response to the request for information, the Office of the Command Judge Advocate of the U.S. Army at Dugway Proving Ground stated that relevant documents linking the Veteran to Dugway Proving Ground had been found.  The response further indicated that there were a multitude of records including a document containing the Veteran's name, but that the documents provided to the AOJ had been narrowed down to comprehensive reports only, as those seemed to be the most relevant.  In light of this response, the parties agreed that it was error to not obtain the specific document containing the Veteran's name.  Thus, in November 2014, the Board remanded this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, in November 2014, the Board last remanded this case.  The remand was promulgated to complete four actions.  First, the AOJ was instructed to contact the Office of the Command Judge Advocate of the U.S. Army Dugway Proving Ground to request a copy of the document containing the Veteran's name, which document is referenced in the October 24, 2011, letter from that facility.  Also, the AOJ was instructed to request that the Office of the Command Judge Advocate of the U.S. Army Dugway Proving Ground provide complete copies of any report that would tend to verify the Veteran's alleged involvement in radiological, chemical, and/or biological testing from 1951 to 1953 at Dugway Proving Ground to include the specific agents that the Veteran may have been exposed to during his time at Dugway Proving Ground.  Second, the AOJ was directed to contact the Defense Technical Information Center (DTIC) with a request to provide complete copies of any report or study that would tend to verify the Veteran's alleged involvement in radiological, chemical, and/or biological testing from 1951 to 1953 at Dugway Proving Ground including the specific agents that the Veteran may have been exposed to during his time at Dugway Proving Ground be identified.  Third, the AOJ was directed to identify the source of the report entitled "Static Test of Section Munition" that is contained in the record.  Finally, fourth, the AOJ was instructed to obtain from Dr. G.B., the VA oncologist (or another qualified examiner if he was unavailable) who provided the April 2013 medical expert opinion, an addendum to that opinion report.  

Thereafter, a July 1954 Quarterly Report was received and it appears various testing including chemical tests were completed at the Dugway Proving Ground.  Other service records indicated that the Dugway Proving Ground was a site for development of tests.  It appears that the static tests were reflected in documents from the Department of Defense (DOD) joint operations division.  

A medical article on acute myeloid leukemia (AML) was received which included an excerpt stating, that exposure to organic agents such as benzene and other petroleum products have been associated with a higher risk of development, but case-control studies of leukemia have demonstrated only a slight increase in risk of disease for persons with occupational or chemical exposures.  Except for special groups exposed to high levels of benzene or radiation, the reported risks associated with occupation and chemicals have generally been less than twofold, making these exposures of questionable pathogenetic significance. 

Thereafter, information about Dugway Proving Ground was received from the DTIC.  During the time period when the Veteran had service, various testing was conducted and chemical bombs and warfare agents were present.  The toxic effect on protected and unprotected pigeons was tested.  Aerial vapor sprays and munitions were also tested.  Protective equipment (such as masks) was tested.  Gamma radiation fields from munitions was assessed.  Radioactive dust and particles were also tested.  

In October 2015, a VA medical opinion was provided (by an examiner other than the 2013 examiner).  The record was reviewed including the 2013 opinion of the VA oncologist as well as the recently provided documents that described the carcinogens to which the Veteran might have been exposed while working at the Dugway Proving Ground.  The toxicology documents demonstrated beyond a reasonable doubt that working at the Proving Ground entailed the risk of exposure to radiological and/or chemical toxins, including carcinogens.  The nature and intensity of exposures incurred by this Veteran were not clearly demonstrated in the available records.  This examiner noted that Dr. B.'s (the VA oncologist's) negative opinion is based primarily on two lines of reasoning.  The first is that cigarette smoking is a known cause of AML) and that the Veteran had a more intense and more prolonged exposure to cigarette smoke than he did to carcinogenic agents at the Proving Ground (recognizing that his military exposure is largely inferred rather than documented).  The second is that the passage of nearly 50 years between the cessation of his military exposures and the development of AML greatly diminishes the likelihood that such exposures caused or contributed to the cause of his AML.  A pertinent summary statement in Dr. B.s opinion is: "One cannot with certainty exclude any contribution of possible chemical exposure to mustard gas as possible contributory factor but 50 years have passed since that possible exposure and known chronic smoking is much more likely than that since it is well known risk factor in etiology of AML."  This examiner found both lines of Dr. B.'s reasoning to be compelling, and this examiner did not find any manner in which Dr. B. erred in the opinion.  

The current examiner stated that cigarette smoking is a demonstrated cause for many forms of cancer, and it is well established that the carcinogenic effect takes place over decades.  The examiner stated that it is entirely plausible, and in fact frequently encountered, that smoking-associated cancer develops many years after the initiation of smoking (and even many years after the cessation of smoking).  On the other hand, there is less convincing evidence for such a delayed onset of cancers caused by chemical carcinogens.  The most pertinent example is leukemia occurring in persons who have undergone chemotherapy for other malignancies.  The mean time to onset of myelodysplasia or leukemia is 3-5 years after chemotherapy administration.  The contention that this Veteran's AML was caused by carcinogenic exposures during service a half century prior resides outside the boundaries of plausible medical evidence.  The examiner stated that it should also be kept in mind that AML generally develops in persons without specifically known carcinogenic exposures.  While Dr. B.'s opinion that smoking was the cause of the Veteran's AML is entirely justified by epidemiological evidence, it must be acknowledged that the specific cause in this Veteran cannot be stated with a high degree of confidence.  In the absence of an identifiable etiology, it must be acknowledged that exposures during service are a possible, although unlikely, cause.  However, the question posed here is not whether such exposures are possibly the cause, but rather whether they can be considered to be the cause to a probability of 50 percent or greater.  To contend that they are more likely than not the cause is to depart from generally accepted medical knowledge and to engage in mere speculation.  The examiner indicated that the contention must not be dismissed out of hand, but it does not come close to meeting the 50 percent or greater standard.  In summary, this examiner agreed with Dr. B.'s opinion that it is less likely than not that this Veteran's acute myeloid leukemia was the result of any possible exposure to radiation and/or chemical or biological warfare agents during military service from 1951 to 1953.

In response to the Board's remand following the Court directives, it appears that all available records were received, but there was no specific document containing the Veteran's name contained in the Dugway Proving Ground records.  However, this appears to conflict with information that was referenced in an October 24, 2011 letter of the Office of the Command Judge Advocate of the U.S. Army Dugway Proving Ground.  As such, the Board finds that this Office should be specifically requested to verify if there is indeed a document specific to the Veteran or not.  

The Appellant and her representative previously contended that the Veteran's AML was the result of his exposure to chemical, biological, and radiological warfare agents while he was stationed at Dugway Proving Ground, Utah, from 1951 to 1953.  However, in a June 2, 2016 correspondence letter, they recently asserted alternative contentions that the Veteran's service-connected hyperthyroidism (rated as 60 percent disabling) played an etiological role in death and/or  the Veteran had heart disease which was related to service (including as due to claimed herbicide exposure) that played an etiological role in the Veteran's death.  Even though the most recent medical opinion was thorough with regard to the former contentions, this opinion did not address the newly raised contentions which are additionally not addressed in the prior medical opinions.  As such, a medical opinion should be obtained as to those matters.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Office of the Command Judge Advocate of the U.S. Dugway Proving Ground and request a copy of the document containing the Veteran's name, which document is referenced in the October 24, 2011, letter from that facility.  If no such record exists, that should be specifically indicated.

2.  Make a determination if the Veteran was exposed to herbicides, including Agent Orange during service.  The AOJ should address the submitted report (on June 2, 2016) dated December 2006 by Alvin L. Young, Ph. D. with regard to alleged exposure at Dugway Proving Ground.

3.  Obtain a VA medical opinion.  The examiner should review the record prior to examination.  The examiner should provide an addendum to the October 2015 opinion only if a document specific to the Veteran was obtained pursuant to Action Paragraph #1, above.

Otherwise and in addition, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran had heart disease which had its clinical onset during service, within one year of service, or was related to any in-service disease, event, or injury.  

The examiner should also opine as to whether the Veteran's service-connected disability of hyperthyroidism with recurrent major depression, and, if applicable per the opinion above-heart disease, contributed substantially or materially to death, or aided or lent assistance to the production of death; whether a service-connected disability resulted in debilitating effects and general impairment of health to the extent that it rendered the Veteran less capable of resisting the effects of either disease or injury primarily causing death; and/or whether a service-connected disability was of such severity as to have a material influence in accelerating death.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.   

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

5.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Appellant and her representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

